508 F.2d 647
In the Matter of Phill SILVER, Esq.UNITED STATES of America, Plaintiff-Appellee,v.Eugene BRADFORD, Defendant-Appellant.
No. 74-2735
United States Court of Appeals, Ninth Circuit.
Dec. 9, 1974.

Before CHAMBERS, KILKENNY and TRASK, Circuit Judges.
PER CURIAM.


1
Respondent Phill Silver has been ordered to show cause why some sanction under Rule 46(c), Federal Rules of Appellate Procedure, for failure to prosecute the appeal with due diligence should not be imposed.


2
Respondent has been relieved as counsel with his consent and replaced for the appeal with the Federal Public Defenders.  The Court is of the view that respondent's services did not benefit the appellant.


3
Respondent has stated that he is willing to repay the parents of Bradford the sum of eight hundred dollars, out of a fee of one thousand dollars paid him by said parents, the remaining two hundred dollars having been expended for costs.  The Court accepts the offer and directs that the payment be made within seven days from the date of the filing of this order.  Respondent will file a receipt for the payment within fourteen days from the date of the filing of this order.  When the Clerk receives such a receipt, he will enter an order that the order to show cause is discharged.